DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on November 7, 2022 has been fully considered. The amendment to instant claim 7 is acknowledged. Specifically, claim 7 has been amended to recite the transition phrase of “consisting essentially of”. In light of the amendment, the previous rejections cited below are maintained but suitably framed to better address the current amendment. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 7, 10, 13, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al (US 5,622,756) (Tokoro’756) in view of Prieto et al (JP 2013-064137, based on machine English translation) and INFUSE Olefin Block copolymer flyer, 2016, as evidenced by Takagi et al (US 2020/0032024), Munro et al (US 2014/0378566) and  “Required Temperature for 1-hour and 10-hours Half-time” flyer, only, or alternatively in further view of Yasuda et al (US 3,886,100).
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

4. The rejection is adequately set forth on pages 3-15 of an Office action mailed on August 11, 2022 and is incorporated here by reference.

5. With respect to amended claim 7,
Tokoro’756 discloses the resin used for making the particles comprising ethylene-butene block copolymers, low density polyethylene (col. 7, lines 52-65), i.e. ethylene-based polymers; and wherein the resin is further cross-linked by addition of a peroxide (col. 7, line 65-col. 8, line 1).
Though in col. 8, lines 32-35 Tokoro’756 recites that in order to impart better flexibility to the molded article, it is further preferably to add 5-40%wt of a thermoplastic elastomer such as ethylene-propylene rubber to the base resin, a) Tokoro’756 recites said addition as preferable, but not required; b) in col. 8, lines 24-26 Tokoro’756 teaches that the base resins maybe used singly. 
Therefore, there is no substantial requirement to use said ethylene-propylene rubber as additional resin and it would have been obvious to a one of ordinary skill in the art to choose and use an ethylene block copolymer as the single base resin used in the method of Tokoro’756 as well. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
6. Further, though claim 7 employs “consisting essentially of” claim language, “consisting essentially of” claim language limits a claim to the recited ingredients and any ingredients which do not materially affect the novel and/or basic characteristics of the invention. See MPEP 2111.03. A “consisting essentially of” claim occupies a middle ground between closed claims that are written in a “consisting of” format and fully open claims that are drafted in a “comprising’ format." PPG Indus. v. Guardian Indus., 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). For the purposes of searching for and applying prior art under 35 USC 103 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."); see also AK Steel Corp. v. Sollac, 344 F3.d 1234, 1239-1240, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964); see also MPEP 2111.03. The claim as a whole, including all limitations found in the preamble (see Pac-Tec Inc. v. Amerace Corp., 903 F.2d 796, 801, 14 USPQ2d 1871, 1876 (Fed. Cir. 1990) (determining that preamble language that constitutes a structural limitation is actually part of the claimed invention)), the transitional phrase, and the body of the claim, must be sufficiently supported to satisfy the written description requirement. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations. Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.

7.  Claims 7, 10-11, 13, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al (US 5,622,756) (Tokoro’756) in view of Prieto et al (JP 2013-064137, based on machine English translation), INFUSE Olefin Block copolymer flyer, 2016, and Sasaki (US 2006/0223897), as evidenced by Takagi et al (US 2020/0032024), Munro et al (US 2014/0378566),  “Required Temperature for 1-hour and 10-hours Half-time” flyer, only or alternatively in further view of Yasuda et al (US 3,886,100).
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.
	
8. The rejection adequately set forth on pages 16-18 of an Office action mailed on August 11, 2022 and the discussion in paragraphs 5-6 above are incorporated here by reference.
Response to Arguments
9.  Applicant's arguments filed on November 7, 2022 have been fully considered. 

10. With respect to Applicant’s arguments regarding the rejections of Claims 7, 10, 13, 15-16, 18-19 under 35 U.S.C. 103 as being unpatentable over Tokoro et al (US 5,622,756) (Tokoro’756) in view of Prieto et al (JP 2013-064137, based on machine English translation) and INFUSE Olefin Block copolymer flyer, 2016, as evidenced by Takagi et al (US 2020/0032024) and as evidenced by “Required Temperature for 1-hour and 10-hours Half-time” flyer, only or alternatively in further view of Yasuda et al (US 3,886,100), and Claims 7, 10-11, 13, 15-16, 18-19 under 35 U.S.C. 103 as being unpatentable over Tokoro et al (US 5,622,756) (Tokoro’756) in view of Prieto et al (JP 2013-064137, based on machine English translation), INFUSE Olefin Block copolymer flyer, 2016, and Sasaki (US 2006/0223897), as evidenced by Takagi et al (US 2020/0032024), Munro et al (US 2014/0378566),  “Required Temperature for 1-hour and 10-hours Half-time” flyer, only or alternatively in further view of Yasuda et al (US 3,886,100), it is noted that:
1) the above rejections are based on combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
2) Though Tokoro’756 does not disclose the use of multi-block copolymers comprising polyethylene block and ethylene/octene copolymer block, and the step b) as claimed in instant invention, the secondary references of Prieto et al and INFUSE Olefin Block copolymer flyer were applied for the teachings of that.
3) Prieto et al, INFUSE Olefin Block copolymer flyer, Munro et al and Sasaki are the secondary references, each of which was applied for the specific teachings. The secondary reference of Sasaki was applied for the teachings of the use of aluminum sulfate as a dispersing aid in the process for making expanded beads based on propylene-ethylene block copolymer and having a through hole extending therein (Abstract, [0083]).  Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).
4) In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

11. With respect to the Declaration under 37 CFR 1.132 filed by Applicant on June 29, 2022, wherein Applicants provided additional comparative examples using polypropylene, as taught by Tokoro’756, as the base resin, it is noted that, 
1) Tokoro’756 does not limit the base polymers to polypropylene. Rather, Tokoro’756 discloses the used polymers being ethylene-based, including low density polyethylene, medium density polyethylene, high density polyethylene, and various ethylene copolymers, including block copolymers (col. 7, lines 52-65). It is noted that such polymers as low density polyethylene are elastomers as well.
2) The examples provided in the Declaration are based the use of ethylene-propylene random copolymer PP1, ethylene-propylene block copolymer PP2, and propylene homopolymer PP3. The inside diameter of the through-holes of said PP1, PP2 and PP3 was 0.6 mm; the inside diameter of through-holes of the expanded beads was 1.5-1.6 mm (Table B), i.e. larger than that of original particles. That is, the through holes of said dis not collapse. 
3) However, it is noted that i) the reference examples A and B showing the use of PP2 and PP3 were not cross-linked; ii) the only cross-linked bead was in Example C (PP1, which is not a block copolymer at all) wherein no satisfactory beads were obtained.
The inventive examples 1a-5a are based on a single specific ethylene/octene multi-block copolymer having specific Tm of 120C, MFR 5.4 g/10 min, type A durometer hardness of 86, flexural modulus of 28 MPa with through-holes of particles having diameter 0.41 mm and 1.15 mm; the expanded particles having inside through hole diameter of 1-2.5 mm (Table 1 of instant specification). Therefore, the reference examples provided in the Declaration and inventive examples of instant invention do not provide a sufficient evidence of unexpected results of the present invention.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 
4) Further, the inventive examples 1a-5a of instant specification show the inside diameter of the through holes of the expanded beads larger than those of the polymer particles used (Table 1 of instant specification), similarly to the comparative Reference Examples A and B of the Declaration. Therefore, it is not clear what is the goal of instant invention- the inside diameter of the through hole of the expanded bead being larger than that of the original particles, or smaller.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA KRYLOVA/Primary Examiner, Art Unit 1764